Citation Nr: 0949030	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-14 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES


1.  Entitlement to an increased compensable rating for the 
service-connected conversion reaction.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to January 
1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions dated in August 2005 and 
December 2006.  

On February 8, 2007, the Veteran testified at a 
videoconference hearing with the undersigned Veterans Law 
Judge.  A transcript of these proceedings has been associated 
with the claims file.  

The Board's August 2007 remand gave the Veteran the 
opportunity to request an additional hearing to address any 
issues he had not addressed at the February 2007 hearing.  
The Veteran did not request an additional hearing.  

In August 2007, the Board declined to reopen a claim of 
service connection for left upper extremity disorder, to 
include scarring of the forearm and hand, and also denied 
service connection for left lower extremity disorder, to 
include scarring.  

At that time, the Board remanded the issues of service 
connection for posttraumatic stress disorder (PTSD) and a 
neurologic disorder due to exposure to chemical and 
biological agents and the matters of an increased rating for 
the service-connected conversion reaction and entitlement to 
TDIU rating for additional development of the record.  

In March 2009, the Board denied the claims of service 
connection for a claimed neurologic disorder and service 
connection for the claimed PTSD.  The issues of an increased 
rating for the service-connected conversion reaction and the 
matter of a TDIU rating were remanded for further 
development.  



FINDINGS OF FACT

1.  The service-connected conversion reaction, in remission 
as diagnosed in 1967, currently is not shown to be productive 
of any occupational or social inadaptability.  

2.  The service-connected conversion reaction, in remission 
currently is not shown to be manifested by a disability 
picture that precludes the Veteran from securing and 
following substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
disability rating for the service-connected conversion 
reaction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 3.159, 4.1-
4.14, 4.130 including Diagnostic Code 9424 (2009).  

2.  The claim for a TDIU rating must be denied by operation 
of law.  .  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 
4.18, 4.19, 4.25, 4.26 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Conversion Reaction

An April 1967 rating decision granted the Veteran service 
connection for conversion reaction, in remission.  A 
noncompensable evaluation was assigned from January 28, 1967.  
As the rating decision stated, the diagnosis of conversion 
reaction was manifested by paralysis of the left hand and 
forearm with inability to move the left hand and forearm.

In April 2006, the Veteran filed a claim for an increased 
rating for conversion reaction.  He noted that this was in 
connection to his recent diagnosis of PTSD.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged 
ratings have been considered here, but the Board concludes 
that the level of disability has not varied during the 
pertinent time period for the reasons discussed below.  

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 
9424 is assigned for the disability of conversion disorder 
and is part of the schedule of ratings for mental disorders.  
38 C.F.R. § 4.130.  

The general rating formula for mental disorders assigns a 
noncompensable (no percent) rating when a mental condition 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  

A 10 percent rating is assigned on the basis of occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating is assigned on the basis of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned on the basis of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned on the basis of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100  percent rating is assigned on the basis of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.  

The treating VA psychiatrist submitted a letter in March 2006 
and noted that the Veteran's diagnoses were recurrent major 
depression that was presently moderate, PTSD, and B12 
deficiency and parasomnia that appeared to be from a 
combination of long-standing major depression and a primary 
disruption of his circadian sleep circuit.  

The Veteran underwent a VA examination for mental disorders 
in June 2006.  The examiner noted that the diagnosis of 
conversion disorder was in the distant past.  The diagnosis 
was due to the belief that psychological factors were 
affecting the functioning of the Veteran's arm or hand.  
However, the examiner noted that the Veteran was reported to 
have an actual and severe injury to his hand and leg.  Also, 
his main complaint appeared to be physical pain.  In a 
conversion disorder, the symptom or deficit was not limited 
to pain only.  In addition, people with conversion disorders 
often show indifference to their psychologically generated 
physical disability.  That was not the case with the Veteran.  

The examiner also noted that various nerve conduction studies 
had failed to identify causes of his medical problems.  
Finally, the examiner observed that no diagnosis of 
conversion disorder had been noted in psychiatric records 
from recent times.  Consequently, the examiner did not 
diagnose conversion disorder.  

The diagnoses were those of PTSD, alcohol dependence (in 
partial remission) and personality disorder not otherwise 
specified (including anti-social traits).  

VA regulations provide that a change in diagnosis or 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service-connected 
condition and whether the new diagnosis is a progression of 
the prior diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125; see also Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  

The April 1967 rating decision granted service connection for 
conversion reaction, in remission based on findings reported 
during service when the Veteran exhibited transient 
manifestations of anesthesia and paralysis involving the left 
hand and forearm without an identified underlying organic 
cause.  

However, the service treatment record also identified a 
diagnosis of emotionally unstable personality, aggressive 
type manifested by emotional lability, disregard for 
authority, immature judgment and aggressive impulsive 
behavior.  This was based a thorough evaluation during 
service showing a longstanding pattern of maladaptive 
behavior related to emotional deprivation and unstable 
behavior.  

The recent VA examination also diagnosed the Veteran with a 
personality disorder, including antisocial traits and alcohol 
dependence, in partial remission.  

By law, a personality disorder is considered to be a 
developmental defect and not a disease or injury for 
compensation purposes.  Also, a diagnosis primary alcohol 
abuse alone cannot constitute an innocently acquired 
psychiatric disorder in this case.  

Accordingly, given the absence of a current diagnosis of 
conversion disorder, the Board finds no basis for concluding 
that the service-connected disability picture is productive 
of any current occupational or social inadaptability.  
Accordingly, on this record, the claim for increase must be 
denied.  

While the June 2006 VA examiner reported a diagnosis of PTSD 
related to military trauma, the Board has previously denied 
the Veteran's claim of service connection on the basis that 
the diagnosis or PTSD was not linked to specific stressor or 
other event that had been independently verified or 
corroborated as having happened during service.  

Moreover, the Veteran has neither identified nor even 
asserted having other innocently acquired psychopathology 
that had its clinical onset in service or as a progression of 
the previously diagnosed conversion reaction, in remission in 
connection with this appeal.  

Accordingly, absent such a previously unaddressed claim of 
service connection, the claim for increase as the only 
developed matter remaining on appeal must denied on this 
record.  To this extent, the benefit sought on appeal is 
denied.  


Entitlement to TDIU

TDIU is assigned when service-connected disabilities alone 
result in such impairment of mind or body that the average 
person is so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2008).  

If there is only one service-connected disability, it must be 
rated 60 percent or more; if there are two or more service-
connected disabilities, at least one must be rated 40 percent 
or more and the combined rating must be at least 70 percent.  
38 C.F.R. § 4.16(a).  

If these percentages are not met, the veteran's claim may 
still be referred to the Director, Compensation and Pension 
Service for an extraschedular rating, when the evidence of 
record shows that veteran is "unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities."  38 C.F.R. § 4.16(b).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2009).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2009).  

The Veteran in this case is not shown to meet the schedular 
criteria under 38 C.F.R. § 4.16(a) because he has no 
compensable service-connected disabilities.  Likewise, the 
service-connected disability of conversion reaction, in 
remission is not shown to preclude the Veteran from securing 
and following a substantially gainful occupation.  See 38 
C.F.R. § 4.16(b).  Thus, the claim for TDIU rating is denied 
under the law.  


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter. Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in September 2007 of the information and evidence 
needed to substantiate and complete claim for increase or for 
a TDIU rating, to include notice of what part of that 
evidence is to be provided by the claimant, notice of what 
part VA will attempt to obtain, and notice of the appropriate 
disability rating and effective date of any grant of 
benefits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied its duty to assist.  VA treatment records were 
associated with the claims file and VA examinations were 
conducted.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  



ORDER

An increased compensable rating for the service-connected 
conversion reaction, in remission  is denied.  

The claim for a TDIU rating is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


